Citation Nr: 0007753	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a sprain to the right ring finger. 

2.  Entitlement to a disability rating in excess of 10 
percent for right carpal tunnel syndrome, postoperative.

3.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right wrist.  


REPRESENTATION

Veteran represented by:	The American Legion 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in August 1993 and 
September 1998 from the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona (the RO), which denied 
entitlement to increased ratings for the service-connected 
sprain of the right ring finger, traumatic arthritis of the 
right wrist and right carpal tunnel syndrome.  


FINDINGS OF FACT

1.  The service-connected residuals of a sprain to the right 
ring finger is principally manifested by complaints of pain 
at the base of the right ring finger with objective findings 
of tenderness to palpation at the base of the finger and X-
ray findings of a mild deformity at the distal shaft of the 
ring finger metacarpal bone and minimal spur formation in the 
distal interphalangeal joint, without evidence of limitation 
of motion of the finger.   

2.  The service connected right carpal tunnel syndrome, 
postoperative, is principally manifested by decreased 
sensation in the first, second and third fingers and in the 
dorsum of the right hand; mild limitation of motion of the 
right wrist; reduced grip strength; mild weakness in the 
median innervated muscles; and tenderness over the median 
nerve at the wrist, which is productive of mild disability. 

3.  The service-connected traumatic arthritis of the right 
wrist is principally manifested by complaints of pain, 
supination to 80 degrees, pronation to 60 degrees and marked 
tenderness to palpation over the right wrist.  

4.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
residuals of a sprain of the right ring finger have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5155 (1999). 

2.  The criteria for a disability evaluation in excess of 10 
percent for right carpal tunnel syndrome, postoperative, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.124a, Diagnostic Code 8515 (1999). 

3.  The criteria for a disability evaluation in excess of 10 
percent for traumatic arthritis of the right wrist have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5213 (1999).

4.  Extraschedular disability ratings are not warranted. 38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for 
disabilities of the right hand and wrist.  Because the three 
disabilities share essentially the same evidentiary 
background and involve similar legal considerations, the 
factual background, the law and regulations common to all 
issues and certain preliminary analysis will be discussed 
together.  The three issues on appeal will be then be 
addressed separately.  Finally, the matter of extraschedular 
ratings will be discussed.

Factual Background

Service medical records reveal that in September 1969, the 
veteran sustained a hyperextension injury to the right ring 
finger with swelling of the proximal interphalangeal joint 
and some limitation of motion.  An X-ray examination of the 
finger revealed no abnormality. Treatment records dated in 
October 1969 indicate that the swelling was slightly better 
and the splint could be removed.  

A March 1970 VA examination report indicates that there was a 
spindle-like soft tissue swelling at the level of the 
proximal interphalangeal joint on the right ring finger.  X-
ray examination revealed a slight deformity in the distal 
portion of the fourth metacarpal bone. Objective examination 
revealed full range of motion of the finger without pain.  

A March 1970 rating decision established service connection 
for residuals of a sprain of the right ring finger.  A zero 
percent evaluation was assigned effective from December 13, 
1969.  

A nerve conduction test report dated in August 1985 reflects, 
in pertinent part, a diagnosis of probable diffuse peripheral 
neuropathy, chronic re-innervation in hand muscles on 
electromyography (EMG), and possible superimposed right 
carpal tunnel, right ulnar entrapment at Guyon's canal.  A 
December 1985 VA examination report indicates that 
examination revealed full range of motion in all joints of 
the hand and weak right grip strength.  The diagnosis was 
status post severe sprain of right ring finger 1969 and 
probable right carpal tunnel syndrome.

Treatment records by Dr. S.R. dated in 1991 indicate that the 
veteran reported having pain in his right wrist, and pain and 
numbness in the right hand.  Examination revealed tenderness 
over the right wrist and numbness over the first three digits 
consistent with median nerve distribution.  Dr. S.R. 
recommended that the veteran undergo a carpal tunnel release 
with decompression of the medical nerve.  The diagnosis was 
moderately severe carpal tunnel syndrome with pain and 
secondary loss.  Hospital records from the F. Medical Center 
dated in September 1991 indicate that the veteran underwent a 
right carpal tunnel decompression with decompression of the 
median nerve.  

Treatment records by Dr. S.R. dated in November 1992 indicate 
that the veteran continued to have arthritic symptoms in his 
right wrist.  Nerve conduction studies in December 1992 
revealed that there was some mild decrease in the distal 
latency of the median sensory.  The right median sensory 
distal latencies were prolonged with normal amplitudes. The 
right median motor distal latencies, amplitudes, and nerve 
conduction velocities were normal. 

In January 1993, the veteran filed a claim for an increased 
rating for the sprain of the right ring finger and claims for 
entitlement to service connection for carpal tunnel syndrome 
and arthritis of the right wrist.   

A January 1993 treatment record by Dr. S.R. indicates that 
the veteran had aching and pain in the right wrist.  Dr. S.R. 
stated that the veteran had mild residual from the carpal 
tunnel syndrome and mild traumatic arthritis related to the 
old injury.  It was noted that the veteran had mild 
limitation to light activity with his wrist, based upon 
arthritic symptoms and pain as well as some aching and pain 
from the carpal tunnel syndrome residual.  Dr. S.R. indicated 
that the veteran had mild disability related to the 
limitation and use of the hand.   

An April 1993 VA examination report indicates that the 
veteran reported having constant pain in the right wrist and 
at the base of the 4th finger both ventrally and dorsally.  
He took Lortabs for the pain.  He had difficulty with the 
strength of the grip in his right hand.  Objective findings 
revealed no swelling or deformity of the right hand.  There 
was marked tenderness to palpation over the right dorsal and 
ventral wrist and also the base of the right fourth finger.  
Biceps reflex was 1+/4 on the right and 2+/4 on the left.  
There was normal vibration sensation.  There was mild 
decrease in pin prick sensation over the first, second, and 
third fingers of the right hand.  There was moderate 
decreased light touch sensation in the right hand compared to 
the left.  There was no abnormality in the range of motion of 
the fingers of the right hand.  Range of motion of the right 
wrist was extension to 60 degrees, flexion to 30 degrees, 
medial flexion to 10 degrees, and lateral flexion to 20 
degrees.  General strength of the right hand and wrist was 
2+/4.  The veteran had mild difficulty picking up a paper 
clip with the right hand.  X-ray examination of the fourth 
digit was unremarkable.  X-ray examination of the right hand 
revealed a mild deformity in the distal shaft of the ring 
finger metacarpal bone.  The diagnoses were mild traumatic 
arthritis and mild residual nerve damage from carpal tunnel 
syndrome both related to injury in the service, and chronic 
pain and mild limitation of range of motion and strength in 
the right hand secondary to the first diagnosis.    

A June 1993 VA X-ray examination report indicates that the 
veteran's left hand and the right hand were compared and 
there did not appear to be any difference between the right 
and left fourth metacarpals.  The impression was probably 
normal fourth metacarpals.  

A July 1993 VA vocational rehabilitation consultation report 
indicates that the veteran reported that he had been unable 
to work for three years due to the right carpal tunnel 
syndrome.  

A February 1997 Board decision granted service connection for 
traumatic arthritis of the right wrist and right carpal 
tunnel syndrome.  The issue of entitlement to an increased 
rating for the right ring finger sprain was remanded for 
additional evidentiary development.

A May 1997 VA joints examination report indicates that the 
veteran reported having right wrist pain.  He used a variety 
of pain medication.  He took aspirin and Tylenol.  The 
veteran was right-handed.  Objective examination revealed 
that the right arm and forearm circumferences were equal.  
The veteran demonstrated a full ability to flex his fingers 
in both hands to the distal palm.  There was no visible 
deformity of the fingers.  The knuckles appeared normal in 
shape.  There was a well-healed 5 centimeter, longitudinal 
and volar, right wrist scar.   The examiner indicated that 
the only weakness that he could pick up was to pinch on the 
right hand to the index and fifth finger.  The fingers, 
including the thumb, had normal strength in abduction and 
adduction.  There was no atrophy of the right arm.  The right 
elbow, wrist, and shoulder were normal.  The forearms rotated 
normally.  The examiner indicated that other than the well-
healed nontender longitudinal volar wrist scar, the veteran 
had no functional loss that the examiner could demonstrate in 
the right hand or right upper extremity.  He had a good 
radial pulse.  Grip strength seemed adequate, bilaterally.  
X-ray examination of the right wrist and hand revealed 
minimal spur formation in the distal interphalangeal joints.  

VA neurological examination dated in May 1997 reveals that 
the veteran reported having weakness in the right hand and 
increased difficulties performing his work as a mechanic 
because of the pain and aching in the wrist, hand, and 
forearm.  He indicated that he dropped tools, mainly because 
of the sensory loss in his right hand.  The numbness in the 
fifth finger had disappeared.  Examination revealed no 
trophic change in the median nerve distribution.  The 
veteran's grip strength was reduced in the right hand as 
compared to the left.  There was weakness of the median 
innervated muscles (abductor pollicus brevis) in the hand.  
The opponens was normal.  The lumbrical muscles innervated by 
the median nerve were weak at the proximal interphalangeal 
joint and distal interphalangeal joints.  There was some 
weakness of the abduction of the fingers but this was 
equivocal.  There was mild weakness of rotation, supination, 
and pronation of the right wrist.  The right triceps was 
slightly weak.  The biceps and deltoid were normal.  The 
shoulder was normal.  Reflexes were 2+ distally.  Sensation 
was decreased in the median distribution of the fingers and 
hands and dorsum of the hand on the right, but not in the 
ulnar distribution.  There was some tenderness over the 
median nerve at the wrist, over the previously incised skin 
area, but this did not cause Tinel's sign.  It caused some 
discomfort radiating up half way up the right forearm over 
the volar surface.  The diagnosis, in pertinent part, was 
EMG/NCV chronic residuals medrol motor neuropathy.  

A May 1997 VA outpatient treatment record indicates that the 
veteran had pain in the right hand; Advil provided some 
relief.  It was noted that the pain increased with use.  The 
veteran had full range of motion of the right hand and good 
grip strength.  

A June 1997 EMG and nerve conduction studies report reflects, 
in pertinent part, an impression of normal right median nerve 
conduction velocities and wrist latencies, chronic changes in 
right thenar muscles only (shown on EMG), and residual 
chronic right median motor neuropathy (recurrent branch).  

A January 1998 rating decision implemented the February 1997 
Board decision.  A 10 percent disability evaluation was 
assigned effective January 28, 1993 for traumatic arthritis 
of the right wrist.  A 10 percent disability evaluation was 
assigned for right carpal tunnel syndrome was granted 
effective January 28, 1993.  The claim for an increased 
evaluation for the service-connected residuals of a sprain of 
the right ring finger was denied.  

A February 1998 VA examination report indicates that 
supination of the right wrist was to 80 degrees and pronation 
was to 60 degrees.  Examination of the right wrist revealed 
no obvious abnormalities except for a well-healed scar.  
Extension of the right wrist was to 60 degrees; flexion was 
to 40 degrees.  Ulnar deviation was to 30 degrees, and radial 
deviation was to 20 degrees.  Range of motion of the thumb 
was moderately reduced.  Extension of the right thumb was to 
70 degrees.  Opposition of the thumb showed that he could not 
flex the tip of his thumb to the base of the fifth finger on 
either hand, but he was able to touch the tip of the small 
finger bilaterally.  Finger spread was normal.  There was no 
evidence of interosseous muscle weakness.  The flexion of all 
finger joints was normal.  The veteran had no loss of 
temperature, vibration, position, or pain in his fingers.  
The diagnosis, in pertinent part, was previous injury to the 
right hand particularly the right ring finger with some loss 
of range of motion of the wrist and right forearm and history 
of carpal tunnel release of the right wrist.  

An August 1998 VA consultation report indicates that the 
veteran reported having pain over the volar aspect of right 
fourth digit.  This prevented him from flexing his fourth 
digit.  He pointed to the flexor tendon as the area of 
primary pain.  Examination revealed tenderness over the volar 
aspect of the right hand at the distal fourth metacarpal.  
There was a palpable snap in this area with extension of a 
fully flexed fourth digit.  Sensation was intact to fine 
touch.  Motor examination revealed mild weakness in a diffuse 
distribution of the right arm.  The impression, in pertinent 
part, was right fourth trigger and status post old right 
carpal tunnel release.  

At the hearing before a Hearing Officer at the RO in January 
1999, the veteran stated that the right wrist disability 
impeded his ability to work.  Hearing Transcript, hereinafter 
Tr., 4.  He stated that he has not worked since July 1997, 
when he broke his left wrist.  Tr. 4.  He was not able to get 
through a project at work in one week anymore.  Tr. 5.  His 
fingers slowed down and he has to force them to move.  Tr. 6. 
He stated that he has used a wrist brace.  Tr. 9.  He wore 
the brace when the pain gets heavy; he wore the brace for two 
or three days.  Tr. 10.  The veteran indicated that he was 
able to use the first three fingers of his right hand, but 
not the last two fingers.  Tr. 6.  He had pain in his right 
wrist when he "put it to the limits."  Tr. 10.  Regarding 
the right carpal tunnel syndrome, the veteran indicated that 
after the carpal tunnel release, he no longer had numbness in 
his fingers.  Tr. 12.  The veteran stated that he had full 
motion of his fingers of the right hand and he was able to 
make a fist.  Tr. 20.  He noticed a decrease in strength.  
Tr. 20.  He indicated that his right ring finger was not 
straight anymore; it was bent.  Tr. 21.   

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings." Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Analysis

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for the residuals of a 
sprain of the right ring finger is well grounded within the 
meaning of the statutes and judicial construction.  See 38 
U.S.C.A. § 5107(a) (West 1991).  When a veteran claims that 
he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 11 Vet. 
App. 405, 409 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).

Similarly, the two claims pertaining to the right wrist are 
well grounded.  When a veteran is awarded service connection 
for a disability and appeals the RO's rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Since the claims of entitlement to increased evaluations are 
well grounded, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  The veteran has been provided with three VA 
examinations, in April 1993, May 1997, and February 1998, and 
a full opportunity to present evidence and argument in 
support of this claim, including testifying at a personal 
hearing in January 1999.  The Board is not aware of any other 
evidence which is necessary to an informed decision in this 
case.  The Board therefore finds that all facts that are 
relevant to this issue have been properly developed.

One the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the United States Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Finally, the Board notes that the medical evidence 
establishes that the veteran's right upper extremity is his 
major extremity.  


Entitlement to a compensable evaluation for residuals of a 
sprain of the right ring finger

Schedular considerations

The RO assigned a zero percent disability rating to the 
service-connected residuals of a sprain of the right ring 
finger under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (1999), ankylosis of the individual fingers.  

Under Diagnostic Code 5227 (1999), ankylosis of any finger 
other than the thumb, index finger, or middle finger is not 
compensable, unless such ankylosis is extremely unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.  

In classifying the severity of ankylosis or limitation of 
motion of single digits and combinations of digits, ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be  made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a.  
Extremely unfavorable ankylosis will be rated as amputation.  
Id. 

In applying the law to the existing facts, the record does 
not demonstrates the requisite objective manifestations for a 
compensable disability evaluation for the service-connected 
right ring finger disability under the provisions of 
Diagnostic Code 5227.  There is no evidence of ankylosis of 
the right ring finger, either favorable or unfavorable.  VA 
examination reports, dated in April 1993, May 1997, and 
February 1998, indicate that the veteran had full range of 
motion of the right fourth finger.  In January 1999, the 
veteran stated that he was able to flex his right fingers and 
he was able to make a fist.  In light of the above findings, 
the Board finds that a compensable disability evaluation is 
not warranted. 

Use of another diagnostic code

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi, supra.  The veteran and his representative have not 
identified a more appropriate diagnostic code, and the Board 
similarly has not been able to do so.  

In this regard, the Board has considered the schedular 
criteria for arthritis, since there are May 1997 X-ray 
findings of minimal spur formation in the distal 
interphalangeal joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As discussed above, there is no medical evidence of 
limitation of motion of the right ring finger.  The medical 
evidence does not show X-ray evidence of involvement of 2 or 
more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Thus, a compensable evaluation is not 
warranted under Diagnostic Code 5003.  

DeLuca considerations

The medical evidence indicates that there was tenderness to 
palpation at the base of the right ring finger.  The veteran 
had complaints of pain at the base of the right ring finger.  
Pain medication provided some relief. 

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's right 
ring finger when the rating code under which the veteran is 
rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

A zero percent rating is the maximum available under 
38 C.F.R. § 4.71a, Diagnostic Code 5227.  In light of the 
Court's holding in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the veteran is not entitled to a higher rating 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 (1998).

In summary, a compensable disability evaluation for the 
service-connected residuals of a sprain of the right ring 
finger is not warranted, for the reasons and bases described 
above.  The Board concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability evaluation for the service-connected sprain of the 
right ring finger.  The benefit sought on appeal is 
accordingly denied.


Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the right wrist 

Schedular considerations

The RO assigned a 10 percent disability evaluation to the 
veteran's right carpal tunnel syndrome under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, paralysis of the median 
nerve.  

Under this Diagnostic Code 8515, if the evidence establishes 
complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances, a 70 
percent evaluation is assigned for complete paralysis of the 
median nerve of the major extremity and a 60 percent 
evaluation is assigned for complete paralysis of the median 
nerve of the minor extremity.  A 50 percent disability 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the major extremity and a 40 percent 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the minor extremity.  A 30 percent evaluation 
is assigned for moderate incomplete paralysis of the median 
nerve of the major extremity and a 20 percent evaluation is 
assigned for moderate incomplete paralysis of the median 
nerve of the minor extremity.  A 10 percent evaluation is 
assigned for mild incomplete paralysis of the median nerve of 
the major or minor extremity.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (1999).

The Board observes that the words "mild" "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 
38 C.F.R. § 4.6 (1999).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999). 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for right 
carpal tunnel syndrome under the provisions of Diagnostic 
Code 8515.  In essence, the medical evidence demonstrates 
that the right carpal tunnel syndrome causes mild impairment.  
As examples, a December 1992 electrodiagnostic consultation 
revealed that there was some mild decrease in the distal 
latency of the median sensory.  In a January 1993 treatment 
record, Dr. S.R. determined that the veteran had mild 
residual from the carpal tunnel syndrome and mild limitation 
to light activity with the right wrist due to the aching and 
pain from the carpal tunnel syndrome residual.  The April 
1993 VA examination report reflects a diagnosis of mild 
residual nerve damage from the carpal tunnel syndrome with 
chronic pain and mild limitation of motion of the right hand.  
A June 1997 neuromuscular electrodiagnostic report reflects 
an impression of normal right median nerve conduction 
velocities and wrist latencies and residual median motor 
neuropathy.

There are objective findings of a mild decrease in pin prick 
sensation over the first, second, and third fingers of the 
right hand and in the dorsum of the right hand; reduced grip 
strength in the right hand; mild weakness of the median 
innervated muscles in the right hand; and some tenderness 
over the median nerve at the wrist.  The VA examination 
reports and the treatment records indicate that the veteran 
reported having pain and aching in the hand and wrist.

After consideration of the medical and other evidence, which 
has been described above, the Board concludes that that the 
symptomatology demonstrated approximates the criteria for 
mild impairment under Diagnostic Code 8515.  There is no 
evidence of moderate or severe incomplete paralysis or 
complete paralysis of the median nerve.  Thus, the Board 
finds that a 10 percent evaluation is warranted for the right 
carpal tunnel syndrome under Diagnostic Code 8515.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515. 

Consideration of other diagnostic codes

There is no evidence of ankylosis of the right wrist, so 
Diagnostic Code 5214 is not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (1999).  A disability 
evaluation in excess of 10 percent is not available under 
Diagnostic Code 5215, limitation of motion of the wrist.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  In addition. 
the Board also notes that service connection is in effect for 
traumatic arthritis of the right wrist.  The veteran is 
currently assigned a 10 percent disability evaluation for 
that disability under Diagnostic Codes 5010 and 5213.  See 
38 C.F.R. § 4.14 (1999).  The Board thus finds no provision 
upon which to assign a higher ratings to the veteran's carpal 
tunnel syndrome of the right wrist.  

Fenderson considerations

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings." See, in 
general, Fenderson v. West, 12 Vet. App. 119 (1999).  As to 
this issue, the Board finds that staged ratings are not 
warranted.  The medical evidence does not show that there has 
been any significant change in the severity of his right 
wrist symptoms from February 1993 to the present.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the right carpal tunnel syndrome, for 
the reasons and bases described above.  The preponderance of 
the evidence is against the veteran's claim for a disability 
evaluation in excess of 10 percent for the service-connected 
carpal tunnel syndrome of the right wrist.  The benefit 
sought on appeal is accordingly denied.


Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right wrist 

Schedular considerations

The RO assigned a 10 percent disability evaluation to the 
veteran's traumatic arthritis of the right wrist under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
traumatic arthritis, and Diagnostic Code 5213, impairment of 
supination or pronation of the forearm.  

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 
5003, degenerative arthritis, has been reviewed in detail 
above.  In essence, the disability may be rated based on 
limitation of motion of the affected joint.

Under Diagnostic Code 5213, limitation of supination of 
either forearm to 30 degrees or less warrants a 10 percent 
evaluation.  Limitation of pronation of the forearm of the 
either upper extremity warrants a 20 percent evaluation if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation.  A 30 percent 
evaluation is warranted when limitation of pronation of the 
forearm of the major upper extremity is lost beyond the 
middle of the arc and a 20 percent evaluation is warranted 
for limitation of pronation of the minor extremity with 
motion lost beyond the middle of the arc.  Bone fusion with 
the hand fixed near the middle of the arc or in moderate 
pronation in either upper extremity warrants a 20 percent 
evaluation.  Bone fusion with the hand fixed in full 
pronation warrants a 30 percent evaluation in the major 
extremity and a 20 percent evaluation in the minor extremity.  
Bone fusion with the hand fixed in supination or 
hyperpronation warrants a 40 percent evaluation for the major 
upper extremity and a 30 percent evaluation for the minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5213.
See also 38 C.F.R. § 4.71, Plate I (1999), concerning ranges 
of motion of the forearm, which indicates that normal forearm 
pronation is zero degrees to 80 degrees; normal supination is 
zero degrees to 85 degrees.  Full wrist dorsiflexion or 
extension is zero degrees to 70 degrees.  Full wrist palmar 
flexion is zero degrees to 80 degrees.  Full wrist ulnar 
deviation is zero degrees to 45 degrees.  Full wrist radial 
deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71 
Plate I.   

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for traumatic 
arthritis of the right wrist under Diagnostic Code 5213.  The 
medical evidence shows that in January 1993, mild traumatic 
arthritis of the right wrist was diagnosed.  It was noted 
that the veteran had mild limitation of light activity due to 
the arthritis symptoms and pain.  The medical evidence 
further shows that supination of the right wrist is to 80 
degrees and pronation is to 60 degrees.  There is mild 
weakness with supination and pronation of the right wrist.  
The veteran is able to supinate the right wrist well beyond 
30 degrees.  He is able to pronate beyond the last quarter of 
the arc and the hand approaches full pronation.  There is no 
evidence of bone fusion.  The right hand is not fixed in any 
position.

In light of the above findings, the Board finds that a 10 
percent disability evaluation under Diagnostic Code 5213 is 
appropriate and a higher disability is not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5213. 

Consideration of other diagnostic codes

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See 
Butts, supra.  The Board finds that Diagnostic Code 5214 is 
not for application since there is no evidence of ankylosis 
of the right wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5214.  A disability evaluation in excess of 10 percent is not 
available under Diagnostic Code 5215, limitation of motion of 
the wrist, so assignment of a rating under that diagnostic 
code would not be to the veteran's benefit.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  

A disability evaluation in excess of 10 percent is not 
otherwise warranted under Diagnostic Codes 5003 and 5010.  
The 10 percent disability evaluation is assigned under 
Diagnostic Code 5003, 5010, and 5213, based upon the evidence 
of limitation of motion with pain.  There is no X-ray 
evidence of arthritis which involves 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5010.  

The veteran has complaints of pain in the right hand and 
wrist.  There is marked tenderness to palpation over the 
right dorsal and ventral wrist.  There is no evidence of loss 
of use of the right hand.  The Board has therefore also 
examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's right 
wrist joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the medical evidence of record shows that the 
veteran's right wrist disability is characterized as mild.  
The disability reportedly causes mild limitation of range of 
motion and strength in the right hand.  There is no evidence 
of atrophy of the right upper extremity.  Although the 
veteran has decreased movement of the right wrist, he is 
still able to use his right arm and hand.  The Board notes 
that the May 1997 VA examination report indicates that the VA 
examiner found no functional loss in the right hand or right 
upper extremity.  The Board notes that the currently assigned 
10 percent evaluation under Diagnostic Code 8515 already 
takes into account the demonstrated mild weakness and 
decreased strength in the right and wrist.  Moreover, the 
veteran is also in receipt of another 10 percent rating under 
Diagnostic Code 8515 for right wrist symptomatology, 
including pain.  To assign an even higher rating would 
constitute pyramiding which is prohibited under 38 C.F.R. 
§ 4.14.  Thus, the Board concludes that 38 C.F.R. §§ 4.40, 
4.45, or 4.59 do not provide a basis for a higher evaluation. 

Fenderson considerations

As to this issue, the Board finds that staged ratings are not 
warranted.  The medical evidence does not show that there has 
been any significant change in the severity of his right 
wrist symptoms from February 1993 to the present.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the traumatic arthritis of the right 
wrist, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 10 percent for the 
service-connected traumatic arthritis of the right wrist.  
The benefit sought on appeal is accordingly denied.

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the June 1999 
Supplemental Statement of the Case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. § 
3.321(b) should be assigned as to all three disabilities on 
appeal.  The RO concluded that this case did not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The veteran's three service-connected disabilities have been 
discussed in detail above.  Although the veteran asserted 
during the January 1999 hearing that his disabilities 
severely impact his ability to work, the evidence of record 
appears to indicate that he stopped working in 1997 due to a 
non service-connected left wrist disability.  In addition, 
there is no indication that the veteran has been hospitalized 
recently for any of the three disabilities. 

The Board has no reason to doubt that the veteran's 
disabilities, particularly the carpal tunnel syndrome of the 
right wrist, cause him discomfort and may limit his 
efficiency in certain tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for any of the three disabilities on appeal.







CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased rating for a sprain of the right 
ring finger is denied.

Entitlement to an increased rating for right carpal tunnel 
syndrome is denied.

Entitlement to an increased rating for traumatic arthritis of 
the right wrist is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

